Title: To Thomas Jefferson from Robert Smith, 31 August 1801
From: Smith, Robert
To: Jefferson, Thomas


Sir,
Washington Augt. 31. 1801
From the dispatches received by Captain Rodgers, which will be transmitted by this post from the department of State to you and to mr Madison, we have the unhappiness to perceive that the French Government have not appeared disposed to accede to the terms of ratification proposed by us. Apprehensive that at some future day claims respecting indemnities might be revived, they, it seems, have signified their wish that all the objects of the 2nd. Article Indemnities as well as Treaties be for ever abandoned by both parties. But mr Murray, not considering himself authorised, has not subscribed to such an abandonment.
It is impossible for us to ascertain in this instance the real Object of the first Consul or in what manner this negotiation will terminate. Be this, however, as it may, from a view of this new state of things certain questions present themselves that deserve immediate consideration.
If we should not be informed of the exchange of ratifications at the time the Frigate Boston be ready to sail, ought she to remain here in port without further orders until the ultimate determination of the French Government be communicated to us? or Ought she to proceed directly to the Mediterranean without the Minister? or ought mr Livingston to be sent to France in aid of mr Murray with suitable instructions?
Is it not necessary to be prepared to decide, as soon as the Boston shall be equipped for sea, what course is to be taken? To detain this Vessel in port at so great an expence and upon so uncertain an event would be attended with unpleasant circumstances. To dispatch her directly for the Mediterranean to join the squadron would in my opinion be adviseable, until it should be considered that mr Livingston could be at Paris in time and when there, that he could materially assist mr Murray.
It is probable that in the Course of this Week I shall receive a Letter from Captain McNeill informing me that the Boston is equipped and that agreeably to instructions some time since sent to him, he is about proceeding to New-York.
The enclosed Letters are upon subjects that merit attention. But as I was not in Office at the time the improvements of the Navy Yard and the Barracks were first projected, I have to ask the favor of your advice upon the propriety of these additional buildings.
Accept the assurances of my great respect & high Consideration
Rt. Smith
